           Case 1:20-cr-00031-NONE-SKO Document 52 Filed 06/04/20 Page 1 of 2


 1   Victor M. Perez, SBN 114381
     THE PEREZ LAW FIRM
 2   1304 W. Center Avenue
     Visalia CA 93291
 3   Telephone: (559) 625-2626
     Facsimile: (559) 625-3064
 4
     Attorney for Defendant DIEGO GARCIA LUA
 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:20-CR-00031 NONE SKO
12                                Plaintiff,           [STIPULATION RE HEARING DATE ON
                                                       MOTION FOR BAIL REVIEW
13                         v.
14   DIEGO LUA-GARCIA,
15                                Defendants.
16

17

18          It is hereby stipulated by and between McGregor W. Scott, United States Attorney, Kathleen

19   Anne Servatius, Assistant United States Attorney and Victor M. Perez, Attorney for Defendant that the

20   Motion to Revoke the Pretrial Detention Order filed on May 25, 2020, in this matter (subsequently

21   converted to a motion for bail review by the Honorable Stanley A. Boone) be heard before the

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



30
          Case 1:20-cr-00031-NONE-SKO Document 52 Filed 06/04/20 Page 2 of 2


 1   Honorable Sheila K. Oberto on Friday, June 5, 2020, at 2:00 p.m. in Courtroom 7, 6th Floor, Robert E.
 2   Coyle United States Courthouse, 2500 Tulare Street Fresno, CA 93721.
 3    Dated: June 2, 2020                                 MCGREGOR W. SCOTT
                                                          United States Attorney
 4

 5                                                        /s/ Kathleen A. Servatius
                                                          KATHLEEN A. SERVATIUS
 6                                                        Assistant United States Attorney
                                                          2500 Tulare Street, Suite 4401
 7                                                        Fresno, California 93721
                                                          Telephone: (559) 497-4000
 8                                                        Facsimile: (559) 497-4099

 9

10
     DATED: June 2, 2020                         /s/ Victor Perez
11                                               Victor Perez, Attorney for Diego Lua-Garcia
12                                               THE PEREZ LAW FIRM
                                                 1304 W. Center Avenue
13                                               Visalia CA 93291
                                                 Telephone: (559) 625-2626
14                                               Facsimile: (559) 625-3064
15
                                                    ORDER
16
              IT IS HEREBY ORDERED that the Motion for Bail Review hearing shall take place on Friday,
17

18   June 5, 2020, at 2:00 p.m., in Courtroom 7, 6th Floor, Robert E. Coyle United States Courthouse before

19   the Honorable Sheila K. Oberto.

20

21   IT IS SO ORDERED.
22
     Dated:     June 4, 2020                                     /s/   Sheila K. Oberto           .
23                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28



30
